DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rapaka (PGPUB: 20180315182) in view of Pfitzner (NPL: Body Weight Estimation for Dose-Finding and Health Monitoring of Lying, Standing and Walking Patients Based on RGB-D Data), and further in view of He (PGPUB: 20210327563).

Regarding claims 1 and 15, Rapaka teaches a method for estimating patient parameters, the method comprising:
receiving, by a processor, first patient image data (see Fig. 2, item 20, acquire medical data); 
applying, by the processor, the patient image data to a first machine learned model (see Fig. 2, paragraph 37, these features are then used to train a machine learning model. Once the model is trained, a similar set of features is also computed for new patients and then fed as input to the model. The model then produces the required outputs as extracted features from the image), the first machine learned model trained on second patient image data (see Fig. 2, paragraph 30 and 31, the medical system obtains other data for the patients. The data is obtained by access to a memory, loading from memory, or transfer through an interface device. The other data is in one or more memories and/or from one or more sensors; models may be trained or applied using a multitude of different sources of data. Hospital medical records along with any available patient outcome data are mined for training) and configured to map the second patient image data to associated machine learned patient features (see Fig. 2, paragraph 68, for a given patient, the machine-learnt classifier determines the results from the input feature vector. For example, the condition and/or risk due to the condition are determined. Once trained, the machine-learnt classifier is instantiated as a matrix or matrices. The matrix maps the values of the input features to values of the result (e.g., condition). This mapping is used to predict the result in 28. For example, a condition of the patient, a risk for the patient, an outcome for treatment of the patient, a similar patient, or combinations thereof are predicted by the processor applying the values of the features to the machine trained classifier); 
extracting, by the processor, machine learned patient features from the patient image data based on applying the first patient image data (see Fig. 2, paragraph 33, the medical system extracts a set of features from the medical scan data and/or the other data. The feature extraction is performed on a medical imaging scanner or on another device, such as an imaging workstation); 
applying, by the processor, the machine learned patient features to a second machine learned model, the first second machine learned model trained on second machine learned patient features and configured to map the second machine learned patient features to associated patient data (see Fig. 2, paragraph 37 and 48, these  features are then used to train a machine learning model. Once the model is trained, a similar set of features is also computed for new patients and then fed as input to the model. The model then produces the required outputs as extracted features from the image; one machine-learnt classifier is trained to extract features input to another machine-learnt classifier trained to output condition, providing a cascade of two or more machine-learnt or trained classifiers. The models may use a combination of a wide range of learning algorithms in a cascaded manner; the information and features extracted from these different sources is then aggregated to train a complex higher-order model or machine-learnt classifier; the machine-trained classifier is trained from examples of images generated with computer modeling).
 Rapaka does not expressly teach:
generating, by the processor, patient biographic data based on applying the machine learned patient features; and 
outputting, by the processor, the patient biographic data. 
Pfitzner teaches:
 generating, by the processor, patient biographic data based on applying the machine learned patient features (see page 5, lines 19-24, the extraction of soft biometrics, e.g., body height and weight, based on video frames from a single monocular camera. Due to a homogeneous background, the people's silhouette can be extracted easily with state of the art image processing techniques like background subtraction. The silhouette is converted into a binary mask, where 13 features are extracted depending on the pixel density in segmented regions. The feature vector is finally forwarded to an ANN to estimate the body weight); and 
outputting, by the processor, the patient biographic data (see page 1, lines 11-14, an approach based on a stream of depth images is used to obtain the body weight of a person walking towards a sensor. The algorithm first extracts features from a point cloud and forwards them to an artificial neural network (ANN) to obtain an estimation of body weight).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rapaka by Pfitzner for providing that the feature vector is finally forwarded to an ANN to estimate the body weight and the algorithm first extracts features from a point cloud and forwards them to an artificial neural network (ANN) to obtain an estimation of body weight, so that combining the elements from prior arts according to known methods and technique would yield predictable results.  
However, the combination does not expressly teach wherein the machine learned features are determined automatically by the machine learned model through training the machine learned model.
He teaches that a machine learning model 43 may be trained to render feature assessment 31a of medical imaging 30a/30b for any type of medical procedure, any see Fig. 1-2, paragraph 84); voxels of salient feature 338 of 3D volumetric CT image 132a as shown in FIG. 6A is automatically extracted by medical imaging display engine 50 as one of the features with the highest values in the importance map that were prioritized by a 3D artificial intelligence engine in the decision-making process. Voxels of salient feature 338 is automatically extracted from the importance map using segmentation methods known in the art of the present disclosure, such as, for example, an instance intensity-based thresholding or a model-based segmentation (see Fig. 6, paragraph 145).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by He for providing a machine learning model 43 may be trained to render feature assessment 31a of medical imaging 30a/30b, as wherein the machine learned features are determined automatically by the machine learned model through training the machine learned model. Therefore, combining the elements from prior arts according to known methods and technique, such as machine learning model and feature assessment of medical imaging data, would yield predictable results.

Regarding claims 2 and 16, the combination teaches wherein the patient biographic data comprises one or more of a patient weight, a patient height, a patient see Pfitzner, abstract, weight).
	  
Regarding claims 3 and 17, the combination teaches wherein the patient image data is a two-dimensional patient image or a three-dimensional patient image (see Rapaka, Fig. 2, paragraph 25, the medical scan data is two-dimensional representation of a plane or projection through the patient).  

Regarding claims 4 and 18, the combination teaches wherein the patient image data comprises a plurality of patient images (see Rapaka, Fig. 1, paragraph 31, Hospital medical records along with any available patient outcome data are mined for training).  

Regarding claims 5 and 19, the combination teaches wherein the plurality of patient images forms a video stream (see Pfitzner, page 5, lines 19-24, the extraction of soft biometrics, e.g., body height and weight, based on video frames from a single monocular camera).  

Regarding claims 7 and 20. The method of claim 1, the combination teaches wherein the machine learned features are learned as part of deep learning (see Rapaka, Fig. 1, paragraph 37, medical images are processed by any machine learning models including deep convolutional neural networks, kernel based methods, or others. The information and features extracted from these different sources is then aggregated to train a complex higher-order model or machine-learnt classifier, which predicts the patient condition, outcome, and/or risk score).  

Regarding claim 8. The method of claim 1, the combination teaches wherein the machine learned model is a first machine learned model, wherein the method further comprises: 
extracting, by the processor, one or more machine learned features based on applying the patient image data to the first machine learning model (see Rapaka, Fig. 2, paragraph 33, the medical system extracts a set of features from the medical scan data and/or the other data. The feature extraction is performed on a medical imaging scanner or on another device, such as an imaging workstation); and 
applying, by the processor, the one or more machine learned features to a second machine learning model trained on second landmarks, and wherein generating the patient biographic data is based on applying the one or more machine learned features to the second machine learning model (see Rapaka, Fig. 2, paragraph 37 and 48, one machine-learnt classifier is trained to extract features input to another machine-learnt classifier trained to output condition, providing a cascade of two or more machine-learnt or trained classifiers. The models may use a combination of a wide range of learning algorithms in a cascaded manner; the information and features extracted from these different sources is then aggregated to train a complex higher-order model or machine-learnt classifier; the machine-trained classifier is trained from examples of images generated with computer modeling; see page 19 and lines , although the system with its features is suitable for body weight estimation of lying, standing and walking subjects, there are some limitations. The previously trained ANN can only provide a sufficient result for the body weight estimation when a similar subject has been seen in advance, which is common for machine learning approaches).  

Regarding claim 9, the combination teaches further comprising: 
segmenting, by the processor, a patient body from the patient image data,
wherein applying the patient image data to the machine learned model comprises applying the patient body to the machine learned model (see Pfitzner, Fig. 1, page s, lines 22-25, the people's silhouette can be extracted easily with state of the art image processing techniques like background subtraction. The silhouette is converted into a binary 1nask, where 13 features are extracted depending on the pixel density in segmented regions. The feature vector is finally forwarded to an ANN to estimate the body weight).   


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rapaka (PGPUB: 20180315182) in view of Pfitzner (NPL: Body Weight Estimation for Dose-Finding and Health Monitoring of Lying, Standing and Walking Patients Based on RGB-D Data), in view of He (PGPUB: 20210327563), and further in view of Walters (PGPUB: 10,482,607).

Regarding claim 6, the combination does not teach further comprising: 
Walters teaches that programs 236 may include programs capable of adjusting a luminance, smoothing an image, changing a tint or color, sharpening an image, changing a contrast, changing a hue or saturation, and/or other image and/or video adjustments (see Col. 9, lines 4-8).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Walters for providing programs capable of smoothing an image for or video adjustments would yield predictable results.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536.  The examiner can normally be reached on 9:00 am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/XIN JIA/Primary Examiner, Art Unit 2667